     Case 1:17-cv-00199-GBD-SDA Document 149 Filed 05/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          5/5/2020
B. Braxton/Obed-Edom,

                                 Plaintiff,
                                                             1:17-cv-00199 (GBD) (SDA)
                  -against-
                                                            ORDER
The City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Before the Court is Plaintiff’s April 19, 2020 Letter (filed on the docket on May 4, 2020)

requesting appointment of pro bono counsel. (Letter, ECF No. 148.) Plaintiff’s request for pro

bono counsel previously was granted by this Court on March 25, 2019 (see Order, ECF No. 105)

and, though the key issue in this action has shifted, the Court renews its grant of Plaintiff’s

motion. Plaintiff is reminded, however, that there is no guarantee that a volunteer attorney will

decide to take the case and, in the interim, Plaintiff must continue to proceed pro se.

       The Clerk of Court is directed to attempt to locate pro bono counsel to represent

Plaintiff in conducting discovery as set forth in the Court’s April 8, 2020 Order (ECF No. 147)

and, if counsel so desires, in any subsequent motion practice and/or at trial. If the Clerk of

Court is unable to locate counsel, even for a limited purpose, Plaintiff still must proceed with

discovery as Ordered. To give Plaintiff additional time to obtain counsel and conduct discovery,

the deadline for the completion of discovery is hereby extended until July 8, 2020.
    Case 1:17-cv-00199-GBD-SDA Document 149 Filed 05/05/20 Page 2 of 2



     A copy of this Order will be mailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:        New York, New York
              May 5, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge




                                              2
